UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1400


DEBRA I. ROBERTSON,

                Plaintiff - Appellant,

          v.

CREE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:09-cv-00189-H)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra I. Robertson, Appellant Pro Se. Richard D. Haygood,
KILPATRICK STOCKTON, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Debra I. Robertson appeals the district court’s order

dismissing her complaint alleging retaliation and race, gender,

and age discrimination for failing to state a claim on which

relief could be granted.   We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.         Robertson v. Cree, Inc., No.

5:09-cv-00189-H (E.D.N.C. Mar. 29, 2010).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  2